DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: claim 19 is amended to correct typographical errors.
19. (Currently Amended) The system according to Claim 17, wherein said at least one spacer includes a tubular spacer and a [[rind]]ring, wherein said supports extend from said ring[[;]].


Allowable Subject Matter
Claims 1, 2, 4, 6, 9-12, 14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a needle and syringe system comprising a central post that has a first length and terminates in a syringe barrel at a first end, and a tubular cavity formed in a needle base that surrounds at least part of a central post; slots formed in said needle base that provide lateral access into said tubular cavity; a needle that extends through said central post and said needle terminates at said first end of said central post; wherein an annular spacer and a ring have a combined second length that is equal to said first length of said central post; supports that extend from said ring and extend through said slots from within said tubular cavity; wherein when a plunger rod is advanced in said syringe barrel, a plunger head advances said supports in said cavity and said supports move a protective cover from a first position to a second position.  Regarding claim 9, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a needle and syringe system comprising a cavity that is formed in a needle base and a post extending through said cavity, wherein said cavity and said post are concentric with a central axis, and wherein said post has a first length and terminates within a syringe barrel at a first end; a needle that extends through said post to said first end of said post, wherein a spacer and an activation ring have a combined second length that is equal to said first length of said post; wherein said activation ring moves a protective cover between a first position and a second position as said spacer is displaced into said cavity. Regarding claim 17, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a needle and syringe system comprising a slotted needle base, a tubular cavity formed in said needle base that surrounds a central post, wherein said central post has a first length; at least one spacer having a second length equal to said first length of said central post; wherein a protective cover is moved by movement of supports in slots; wherein when a plunger rod is advanced in a syringe barrel, a plunger head advances said supports into said cavity and said supports move said protective cover from a first position to a second position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783